Title: To George Washington from John Morgan, 5 January 1779
From: Morgan, John
To: Washington, George


  
    Philadelphia Janry 5. 1779.
  
Doctor Morgan presents his most respectful Compliments to his Excellency General Washington, and informs him that a Committee appointed by Congress to examine into the State of the Hospitals under his Direction, and into his Conduct, in the Discharge of Duty, meets this Evening at 7. OClock.
It is recommended to Him to apply to his Excellency for a few Lines, respecting his Attention to the Discharge of his Duty, and Obedience to the Generals orders.
  On this Examination will probably depend a Sentence of Congress, whether he is to be considered as a Delinquent unworthy of public Confidence; (which to a generous mind, conscious of meriting a different Treatment is worse than Death,) or whether he is to be restored to the good Opinion of his Country-Men of which he has been deprived for two Years past, by a cruel Determination hastily adopted 
    
    
    
    on general Clamors & misplaced Censures, without examining into the State of facts.
Relying on the Generals Justice & Humanity; & appealing to his Excellency, for the Integrity & uprightness of his Conduct His Diligence & Fidelity, in executing the Commands of the General and Congress, as far as in him lay, on Acct of the defective Constitution of the Army, in its infant State; he flatters Himself Genl Washington will be pleased to favour him with a few Lines, to enable him the more effectually to vindicate his Conduct against groundless charges and Imputations, wch will be ever remembered with the most grateful Esteem by his Excellencys most Obedient, & very Humble Servt
  
    John Morgan
  
  
The following are some of the principal Points, on which the Committee propose to inquire into Dr Morgan’s Conduct, this Evening viz.
whether the Genl Hospital at Cambridge was well taken care of by him.
whether Dr Morgan shewed Himself attentive to the Sick & wounded, when received into the Genl Hospital.
His Management in respect to System & Oeconomy of His Diligence in collecting Medicines & other Stores at Boston, on the Evacuation of that City; & whether he therein complied with the Generals orders.
Of His Diligence in preserving the Stores from falling into the hands of the Enemy at the Evacuation of N. York.
Of the Contagion which broke out in the flying Camp towards the Close of the Year 1776 in the Jerseys.
Whether the Resolves of Congress Oct. 9th Dr Morgans being fixed on the East Side of the North River; & Dr Shippens appointment to take charge of the Hospitals in the Jerseys, by that resolve, and getting possession of the Hospital Stores at Newark clashed with Dr Morgans Exertions to take Care of the Troops in the Jerseys.
  
